DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In communications filed on 09/02/2021. Claims 1-20 are pending in this examination.
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   This examination is in response to US Patent Application No. 17/465,219.

Examiner Note
Claim 1, recites “an access control repository configured to…”, however in the paragraph 16 of specification, the access control credential repository 104 is a computer server or database in communication with the mobile device 102 and configured to provide access credentials to the mobile device via the access application 114. If the we consider an access control repository is a computer server, then there will be no 35USC 101 or 112(f) or 112(b) issue, however it is a database then there will be a 35USC 101 rejection since the claim is a system claim and it lacks a hardware or structural component.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 1 recites “an access control repository configured to…” in the claim body. As recited in the body of the claim, the claimed system lacks a structural component because “an access control repository configured to…” can be implemented as software only. Therefore, claim 1 is directed to non-statutory subject matter for lack of a hardware component. The Examiner respectfully suggests that the claim be further amended to positively recite at least one hardware element within the body of the claim to make the claim statutory subject matter under 35 U.S.C. 101. Claims 2-10 cure the deficiency of claim 1 and are rejected for being dependent upon claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 5 recites “employee records source is configured to…” in the claim body. As recited in the body of the claim, the claimed system lacks a structural component because “employee records source is configured to…” can be implemented as software only per paragraph 19 of the specification [ In certain embodiments, work schedule source 108 and employment records source 110 may be combined in a general employee information database or collection of databases].  Therefore, claim 5 is directed to non-statutory subject matter for lack of a hardware component. The Examiner respectfully suggests that the claim be further amended to positively recite at least one hardware element within the body of the claim to make the claim statutory subject matter under 35 U.S.C. 101. 
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 

Claims 1-2, and 11-12 of Application number 17465219 are non-provisionally rejected on the ground of non-statutory anticipatory double patenting as being unpatentable over claims 1-4 of patent application number 11140174.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the present application and patent application No. 11140174 relate generally to a system for and method of automatically providing access credentials to employees based upon the time and location of the employee when the request was made are provided. The system and method also control the provision of access credentials to an employee by using the employment status and role of the employee to determine whether the employee is authorized to receive the requested access credentials.
	There is a comparison table in which the instant application is compared with patent application no. 11140174 filed by the same inventors. The bolded limitations are common in both applications.


Patented Application 11140174
 Instant Application 17465219
1. An access management system comprising: a credential source comprising access credentials; an employee records source comprising employee information; a work schedule source comprising work schedule information; an access control repository configured to: receive access credentials from the credential source; receive employee information from the employee records source; receive work schedule information from the work schedule source; an access application that generates an access credentials request and transmits the request to the access control repository, wherein, upon receiving the request, the access control repository transmits the access credentials to the access application based on the access credentials request, the employee information, and the work schedule information, wherein the access control repository transmits the access credentials to the access application based on a comparison of an actual location of the employee with a predicted location of the employee, wherein the predicted location of the employee is based on a time and a location that an employee is scheduled to work, wherein the credential source receives and stores user credentials assigned to an employee based on his/her job role information, wherein the job role information is utilized to determine whether the employee has overriding authorization for overriding a denied access, wherein the access credentials transmitted to the access application are encrypted, wherein the access credential request is generated automatically according to a recognized location, wherein the credentials are unique to each of the locations and the access control credential repository grants the employee access to access credentials that are applicable to a first location in proximity to the employee, but not to other locations remote from the employee, wherein, when the employee requests credentials to the other locations, while still proximate to the first location, the request is denied based on determining that the employee's job role does not provide overriding authorization, and wherein, when the employee requests credentials to the other locations, while still proximate to the first location, the request is granted based on determining that the employee's job role provides overriding authorization.
2. The system of claim 1, wherein access credentials are revoked based on a comparison of the actual location of the employee with the predicted location of the employee when it is determined that the employee does not have overriding authorization

1. An access management system comprising: an access control repository configured to: receive access credentials from a credential source; receive employee information from an employee records source; receive work schedule information from a work schedule source; and an access application that generates an access credentials request and transmits the request to the access control repository, wherein, upon receiving the request, the access control repository transmits the access credentials to the access application based on the access credentials request, the employee information, the work schedule information, and a comparison of an actual location of the employee with a predicted location of the employee, wherein the predicted location of the employee is based on a time and a location that an employee is scheduled to work, wherein the credential source receives and stores user credentials assigned to an employee based on his/her job role information, wherein the job role information is utilized to determine whether the employee has overriding authorization for overriding a denied access, wherein the access credential request is generated automatically according to a recognized location, wherein the credentials are unique to each of the locations and the access control repository grants the employee access to access credentials that are applicable to a first location in proximity to the employee, but not to other locations remote from the employee, 12Attorney Docket No. P63999 wherein, when the employee requests credentials to the other locations, while still proximate to the first location, the request is denied based on determining that the employee's job role does not provide overriding authorization, and wherein, when the employee requests credentials to the other locations, while still proximate to the first location, the request is granted based on determining that the employee's job role provides overriding authorization.  
2. The system of claim 1, wherein access credentials are revoked based on a comparison of the actual location of the employee with the predicted location of the employee when it is determined that the employee does not have overriding authorization.  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 2013/0031598 issued to Whelan et al (“Whelan”) (filed in IDS (12/02/2021)) and in view of US Patent No. 2019/0034402 issued to (“Gala”) (filed in IDS (12/02/2021)) and further in view of US Patent No. 10,367,911 issued to Combs et.al(“Combs”) (filed in IDS (12/02/2021)) and further in view of US Patent No. 2006/0064313 issued to Steinbarth et.al(“Steinbarth”) (filed in IDS (12/02/2021)).
Regarding claims 1, and 11, Whelan discloses an access management system comprising: an access control repository configured to: [¶3, the present disclosure relates to a method, system, and apparatus for contextual-based virtual data boundaries.  In particular, the present disclosure teaches a method to improve data access control that involves assigning at least one threshold to at least one contextual criterion…], and [¶4]; and 
 Examiner Note: Gala also discloses this limitation as: [ title: system and methods for personnel monitoring management, see FIGS.1-3, and corresponding text for more detail, an employee interface 200 featuring a touch screen 210 and an associated card reader 220].
receive access credentials from a credential source
[ ¶4, the contextual information from the claimant includes a geographical location of the claimant when the claimant is attempting to access the data, a time of day the claimant is attempting to access the data, a day of the week the claimant is attempting to access the data, a job function assigned to the claimant, a quantity of data the claimant has gained access to during a first predefined time period, a number of times the claimant has logged into the system during a second predefined time period, and/or a type of a device associated with the claimant that the claimant is using to attempt to access the data], and [¶5], and [see FIG.4A and corresponding text for more detail], and [see FIG. 4D and corresponding text for more detail,  Permissible location, contextual threshold before and after employee fired].)
Examiner Note: Gala also discloses this limitation as: [¶29, It is understood that the card reader 220 may be any device that is capable of reading a credential in determining whether to allow access to the features of the touch screen 210.  Accordingly, a PIN pad, such as the one depicted in FIG. 9, may be incorporated in the touch screen in place of providing a card reader 220.  The employee need only input a unique employee identification number using the on-screen pin pad], and [¶30, FIG. 3 shows another embodiment of an employee interface 300 featuring a touch screen 310 and a biometric identification reader 320].
 receive employee information from an employee records source [¶8, in one or more embodiments, at least a portion of the contextual information from the claimant is related to an identity of the claimant]; and 
and an access application that generates an access credentials request and transmits the request to the access control repository [¶5, the geographical location of the claimant is determined by using satellite geolocation techniques… the geographical location of the claimant is determined by using ranging techniques that send pings (i.e. signals) to at least one node (e.g., server, router, or device) that has a known location]; and 
 wherein, upon receiving the request, the access control repository transmits the access credentials to the access application based on the access credentials request, the employee information, the work schedule information [¶3, The present disclosure relates to a method, system, and apparatus for contextual-based virtual data boundaries.  In particular, the present disclosure teaches a method to improve data access control that involves assigning at least one threshold to at least one contextual criterion…the method involves authenticating the claimant, if the contextual information from the claimant meets at least one of the thresholds to at least one contextual criterion.], and [¶4…the contextual information from the claimant includes a geographical location of the claimant when the claimant is attempting to access the data, a time of day the claimant is attempting to access the data, a day of the week the claimant is attempting to access the data, a job function assigned to the claimant], and [¶5, the geographical location of the claimant is determined by using satellite geolocation techniques… the geographical location of the claimant is determined by using ranging techniques that send pings (i.e. signals) to at least one node (e.g., server, router, or device) that has a known location]; and 
wherein the access credential request is generated automatically according to a recognized location [see FIGS 4A and 5A, location-related and time-related contextual Criterion, satisfies contextual threshold, data access granted]; and 
 wherein the credentials are unique to each of the locations and the access control repository grants the employee access to access credentials that are applicable to a first location in proximity to the employee, but not to other locations remote from the employee[ ¶4, the contextual information from the claimant includes a geographical location of the claimant when the claimant is attempting to access the data, a time of day the claimant is attempting to access the data, a day of the week the claimant is attempting to access the data, a job function assigned to the claimant, a quantity of data the claimant has gained access to during a first predefined time period, a number of times the claimant has logged into the system during a second predefined time period, and/or a type of a device associated with the claimant that the claimant is using to attempt to access the data], and [¶5], and [see FIG.4A and corresponding text for more detail, Data access NOT granted], and [see FIG. 4D and corresponding text for more detail,  Permissible location, contextual threshold before and after employee fired, NOT permissible data]; and
 receive work schedule information from a work schedule source;
Even though Whelan discloses [ ¶4, the contextual information from the claimant includes a geographical location of the claimant when the claimant is attempting to access the data, a time of day the claimant is attempting to access the data, a day of the week the claimant is attempting to access the data, a job function assigned to the claimant, a quantity of data the claimant has gained access to during a first predefined time period, a number of times the claimant has logged into the system during a second predefined time period, and/or a type of a device associated with the claimant that the claimant is using to attempt to access the data].
	However, does not explicitly discloses and Gala discloses this limitation as [¶22, The database 180 may further store historical information regarding an employee, such as dates and times worked, number of hours worked, compliance history, and duties/positions performed], and [¶35, Scheduling logic 420 performs the necessary timekeeping determinations and calculations.  For example, scheduling logic 420 records the time that an employee reports to work when the employee clocks in, the hours the employee has been working, the number and duration of breaks taken, the amount of overtime worked, and so forth], and [¶¶42-43]; and 
wherein the credential source receives and stores user credentials assigned to an employee based on his/her job role information [¶29, It is understood that the card reader 220 may be any device that is capable of reading a credential in determining whether to allow access to the features of the touch screen 210.  Accordingly, a PIN pad, such as the one depicted in FIG. 9, may be incorporated in the touch screen in place of providing a card reader 220.  The employee need only input a unique employee identification number using the on-screen pin pad], and [¶30, FIG. 3 shows another embodiment of an employee interface 300 featuring a touch screen 310 and a biometric identification reader 320], and [see FIG. 7, [¶42, Performance logic 440 performs the functions to determine the appropriate tasks, duties or positions assigned to the employee.  For example, in a restaurant setting, an employee may be responsible for a number of different duties, such as prep work, food preparation, cash register, waiting tables, etc. Performance logic 440 may therefore be configured to keep track of the various duties assigned to the employees and reassign employee duties as Necessary], and [¶43, Thus, an employee may clock in and receive a message directing the employee to report to the prep station.  While the employee is working in the prep station, the system may send a notification to the employee's mobile device instructing the employee to report to the food prep station.  Performance logic 440 accomplishes the coordination of personnel and assignment of duties typically performed by an onsite manager or supervisor.  Performance logic 440 also takes in to consideration an employee's availability or available time.  For example, performance logic 440 does not assign further duties to an employee who is on break or is in danger of working overtime], and [¶22].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Whelan, with the teaching Gala in order to implement systems and methods for providing an integrated means for monitoring, 
managing and auditing employee’s performance at a workplace or job site, such as monitoring the time worked by the employees, ensuring employee compliance with applicable laws and regulations, and coordinating and assigning duties to be performed by the employees [Gala, Abstract].
Whelan and Gala do not explicitly disclose however, Combs discloses a comparison of an actual location of the employee with a predicted location of the employee [Col. 6 lines 53-67, analysis module 325 receives location information from location information module 320 and determines a predicted work location and an actual/destination location of where the user will be or is working…], and [Col. 6 lines 53-67- Col.7 lines 1-30]; and 
		wherein the predicted location of the employee is based on a time and a location that an employee is scheduled to work [Col. 6 lines 53-67. Col. 7 lines 1-30, analysis module 325 receives location information from location information module 320 and determines a predicted work location and an actual/destination location of where the user will be or is working.  User work location patterns can be detected as data is gathered over time.  The predicted work location can be determined by reviewing the user's previous work location history and work schedule.  For example, if the user typically works at home when the user's mobile device is connected to a home network at 8:30 a.m., analysis module 325 can predict that the user will work at home when the user's mobile device is connected to a home network after 8:30 a.m.  Additional information may further provide information as to where the user likely will work for the day such as calendar information (e.g., the user is likely working at an enterprise location when the user is scheduled to give a tour of a facility, the user is likely working from home when the user has a doctor's appointment)].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Whelan, and Gala with the teaching Combs in order to provide to smart resource allocation based on work location predictions by implementing a method and system that create a user profile associated with a user.  The user profile can include locations in which the user has worked and information relating to one or more devices associated with the user.  The system can receive data from the devices and 
analyze the data to predict a work location of the user.  Resources can be optimized based on the predicted work location of the user and the predicted work locations of other users [Combs, Abstract, and ¶1].
	Whelan, Gala, and Combs do not explicitly disclose, however, Steinbarth discloses wherein the job role information is utilized to determine whether the employee has overriding authorization for overriding a denied access [¶3251, User access rights represent the privileges required for accessing resources.  An administrator protects resources by establishing access control lists to grant permissions to users and groups.  Individual user permissions take precedence over group permissions.  Individual user permission overrides the more restrictive group permission], and [¶3252, this process assigns access rights to the user for an application's resources.  This assignment over-rides the rights available to the group to which the user belongs], and [¶¶31, 2947].
12Attorney Docket No. P63999 wherein, when the employee requests credentials to the other locations, while still proximate to the first location, the request is denied based on determining that the employee's job role does not provide overriding authorization [¶3251, User access rights represent the privileges required for accessing resources.  An administrator protects resources by establishing access control lists to grant permissions to users and groups.  Individual user permissions take precedence over group permissions.  Individual user permission overrides the more restrictive group permission], and [¶3252, this process assigns access rights to the user for an application's resources.  This assignment over-rides the rights available to the group to which the user belongs], and [¶¶31, 2947]; and 
Examiner Note: It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to indicate that if the user is a member of the group, he/she will be able to override the access rights and if he/she is not a member, then won’t be able to override the access rights.
and wherein, when the employee requests credentials to the other locations, while still proximate to the first location, the request is granted based on determining that the employee's job role provides overriding authorization [¶3251, User access rights represent the privileges required for accessing resources.  An administrator protects resources by establishing access control lists to grant permissions to users and groups.  Individual user permissions take precedence over group permissions.  Individual user permission overrides the more restrictive group permission], and [¶3252, this process assigns access rights to the user for an application's resources.  This assignment over-rides the rights available to the group to which the user belongs], and [¶¶31, 2947].
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Whelan, Gala, and Combs with the teaching Steinbarth in order to provide the capability to system administrator to over-ride any business rule to in-house personnel based on the user authority level [Steinbarth, Abstract, ¶¶27,35, 2947].
Regarding claims 2, and 12, Whelan discloses wherein access credentials are revoked based on a comparison of the actual location of the employee with the predicted location of the employee when it is determined that the employee does not have overriding authorization [see FIG.3B, 4A and 4B and corresponding text for more detail, contextual criterion: location-related and time-related, does not satisfy contextual threshold (data access NOT granted)].
Regarding claims 3, and 13, Whelan, Gala, and combs do not explicitly disclose, however Steinbarth discloses wherein the employee records source includes information data that indicates level of the employee's authority and responsibility [¶3251, User access rights represent the privileges required for accessing resources.  An administrator protects resources by establishing access control lists to grant permissions to users and groups.  Individual user permissions take precedence over group permissions.  Individual user permission overrides the more restrictive group permission], and [¶3252, this process assigns access rights to the user for an application's resources.  This assignment over-rides the rights available to the group to which the user belongs], and [¶¶31, 2947].
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Whelan, Gala, and Combs with the teaching Steinbarth in order to provide the capability to system administrator to over-ride any business rule to in-house personnel based on the user authority level [Steinbarth, Abstract, ¶¶27,35, 2947].
Regarding claims 4, and 14, Whelan, Gala, and combs do not explicitly disclose, however Steinbarth discloses, wherein the level of the employee's authority is used to override certain access restrictions [¶3251, User access rights represent the privileges required for accessing resources.  An administrator protects resources by establishing access control lists to grant permissions to users and groups.  Individual user permissions take precedence over group permissions.  Individual user permission overrides the more restrictive group permission], and [¶3252, this process assigns access rights to the user for an application's resources.  This assignment over-rides the rights available to the group to which the user belongs], and [¶¶31, 2947].
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Whelan, Gala, and Combs with the teaching Steinbarth in order to provide the capability to system administrator to over-ride any business rule to in-house personnel based on the user authority level [Steinbarth, Abstract, ¶¶27,35, 2947].
Regarding claims 5, and 15, wherein the employee records source is configured to communicate with a payroll or time entry system within an organization.  
Even though Whelan discloses [ ¶4, the contextual information from the claimant includes a geographical location of the claimant when the claimant is attempting to access the data, a time of day the claimant is attempting to access the data, a day of the week the claimant is attempting to access the data, a job function assigned to the claimant, a quantity of data the claimant has gained access to during a first predefined time period, a number of times the claimant has logged into the system during a second predefined time period, and/or a type of a device associated with the claimant that the claimant is using to attempt to access the data].
However, Whelan, Gala, and Stienbarth do not explicitly discloses and Gala discloses this limitation as [¶22, The database 180 may further store historical information regarding an employee, such as dates and times worked, number of hours worked, compliance history, and duties/positions performed], and [¶35, Scheduling logic 420 performs the necessary timekeeping determinations and calculations.  For example, scheduling logic 420 records the time that an employee reports to work when the employee clocks in, the hours the employee has been working, the number and duration of breaks taken, the amount of overtime worked, and so forth], and [¶¶42-43].
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Whelan, Combs, and Steinbarth, with the teaching Gala in order to implement systems and methods for providing an integrated means for monitoring, managing and auditing employees performance at a workplace or job site, such as monitoring the time worked by the employees, ensuring employee compliance with applicable laws and regulations, and coordinating and assigning duties to be performed by the employees[Gala, Abstract].
Regarding claims 6, and 16, wherein the access control repository periodically communicates with the credential source, the employee records source, and the work schedule source to fetch or pull updated data for storage at the access control repository.  
Whelan discloses this limitation as: [ ¶4, the contextual information from the claimant includes a geographical location of the claimant when the claimant is attempting to access the data, a time of day the claimant is attempting to access the data, a day of the week the claimant is attempting to access the data, a job function assigned to the claimant, a quantity of data the claimant has gained access to during a first predefined time period, a number of times the claimant has logged into the system during a second predefined time period, and/or a type of a device associated with the claimant that the claimant is using to attempt to access the data].
  Gala discloses this limitation as [¶22, The database 180 may further store historical information regarding an employee, such as dates and times worked, number of hours worked, compliance history, and duties/positions performed], and [¶35, Scheduling logic 420 performs the necessary timekeeping determinations and calculations.  For example, scheduling logic 420 records the time that an employee reports to work when the employee clocks in, the hours the employee has been working, the number and duration of breaks taken, the amount of overtime worked, and so forth].
Regarding claims 7, and 17, wherein the access control repository is configured to stream information from the credential source, the employee records source, and the work schedule source.  
Whelan discloses this limitation as: [ ¶4, the contextual information from the claimant includes a geographical location of the claimant when the claimant is attempting to access the data, a time of day the claimant is attempting to access the data, a day of the week the claimant is attempting to access the data, a job function assigned to the claimant, a quantity of data the claimant has gained access to during a first predefined time period, a number of times the claimant has logged into the system during a second predefined time period, and/or a type of a device associated with the claimant that the claimant is using to attempt to access the data].
  Gala discloses this limitation as [¶22, The database 180 may further store historical information regarding an employee, such as dates and times worked, number of hours worked, compliance history, and duties/positions performed], and [¶35, Scheduling logic 420 performs the necessary timekeeping determinations and calculations.  For example, scheduling logic 420 records the time that an employee reports to work when the employee clocks in, the hours the employee has been working, the number and duration of breaks taken, the amount of overtime worked, and so forth].
Regarding claims 8, and 18, Whelan discloses wherein the access control repository is configured to encrypt the access credentials prior to transmitting to the access application [¶63, controlling access to data based on contextual thresholds, such as a user's physical location (i.e. location-based data).  In addition to location-based data, other contextual thresholds may be based off data based on at least one of the following: time duration of access, time of year of access, day of access, type of device accessing the data, type of data being accessed, and the identity of the claimant accessing the data.  Data may be encrypted when it is created and/or when it is transmitted over a network].
Regarding claims 9, and 19, Whelan discloses wherein the access application is configured to decrypt the encrypted access credentials via a decryption application [¶63, controlling access to data based on contextual thresholds, such as a user's physical location (i.e. location-based data).  In addition to location-based data, other contextual thresholds may be based off data based on at least one of the following: time duration of access, time of year of access, day of access, type of device accessing the data, type of data being accessed, and the identity of the claimant accessing the data.  Data may be encrypted when it is created and/or when it is transmitted over a network].
Examiner Note: It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to indicate that if the data has been encrypted, it needs to be decrypted to be viewed.
Regarding claims 10, and 20, Whelan, Combs, and Steinbarth do not explicitly disclose, However Gala discloses  wherein the access credentials that are generated and stored at the credential source include one or more of the following: alphanumeric passwords, access control key codes, and number combinations[¶29, It is understood that the card reader 220 may be any device that is capable of reading a credential in determining whether to allow access to the features of the touch screen 210.  Accordingly, a PIN pad, such as the one depicted in FIG. 9, may be incorporated in the touch screen in place of providing a card reader 220.  The employee need only input a unique employee identification number using the on-screen pin pad], and [¶30, FIG. 3 shows another embodiment of an employee interface 300 featuring a touch screen 310 and a biometric identification reader 320].
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO2016/086315(METHOD AND SYSTEM FOR TRACKING AND PICTORIALLY DISPLAYING LOCATIONS OF TRACKED INDIVIDUALS].
Sayer (US9300646) [ Logging Location and Time Data Associated with A Credential].
Shahoumian (US2005/0038689) [Method and System for Scheduling Employees, Allowing Schedules to Be Checked for Common Errors and Allowing Employees to Check and Modify Their Schedule].
Sinha (US2010/0025947) [ SECURITY SYSTEM WITH OFFLINE CREDENTIAL ANALYIS BASED ON LOCATION INFORMATION WHERE SECURED ACCESS IS DESIRED].
Davis (US2009/0265105) [ REAL-TIME NAVIGATION DEVICES, SYSTEMS AND METHODS, actual device location. Virtual device location].
LOCONZOLO (US2009/0125346) (¶¶24, 26, employee during scheduled working hours].
Ridge (US9020848) [ Method and system for time and location tracking].
Clifford (US2009/0086936) [¶23, employee identification, employee schedule and location].
Donnelly (US6049776) [ Human resource management system for staffing project].
Cox (US8788308) [ Employee scheduling and schedule modification].
Stepanovich [¶34].
Sun (US2016/0110412) [see FIGS.]. 
Calderaro [¶50, in a distributed model, employee data for a particular area, such as a project or company location, may be located on the same database].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207. The examiner can normally be reached Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHRIAR ZARRINEH/Examiner, Art Unit 2496